Citation Nr: 1517056	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  09-32 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent of hypertension.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to hypertension.

3.  Entitlement to service connection for degenerative arthritis of the lumbar spine, include as secondary to residuals of a ventral hernia and Mallory-Weiss tear.

4.  Entitlement to service connection for degenerative arthritis of the cervical spine, to include as secondary to residuals of a ventral hernia and Mallory-Weiss tear.

5.  Entitlement to an evaluation in excess of 10 percent for residuals of a ventral hernia and Mallory-Weiss tear, with scarring (hereinafter "hernia residuals").

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Lewis LaVan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981, and from
November 1981 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, a June 2009 rating decision of the RO in Montgomery, Alabama, and a March 2013 rating decision of the RO in St. Paul, Minnesota.

With regard to the Veteran's lumbar spine claim (claimed as a "back" condition), the Board has recharacterized the claim as for service connection for degenerative arthritis of the lumbar spine in light of the medical evidence of record showing a normal thoracic spine but degenerative disease of the lumbar spine.  In addition, the Board notes that this matter is before the Board on reconsideration of the previously denied claim (denied by the Board in March 2005) due to newly associated service treatment records.  See 38 C.F.R. § 3.156(c) (2014).  In other words, this matter does not involve a request to reopen a previously denied claim, but rather, dates back to the claim that was denied by way of the March 2005 Board decision.

In January 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.

The Board notes that the issue of entitlement to a TDIU was denied by a February 2010 rating decision.  The Veteran did not file a notice of disagreement, and that rating decision became final.  At the same time, however, the Board acknowledges that the Veteran has subsequently alleged that his service-connected hernia residuals affect his ability to work.  Thus, the Board finds that there remains an implicit claim of entitlement to a TDIU as a component of his claim for an increased rating for his service-connected hernia disability.  This implicit claim, however, is only for the period after the February 2010 rating decision, which decision is final.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for diabetes mellitus, degenerative arthritis of the lumbar spine, and degenerative arthritis of the cervical spine, entitlement to an evaluation in excess of 10 percent for hernia residuals, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In January 2015, before the Board promulgated a decision, the Board received a statement from the Veteran that expressed his desire to withdraw from appellate review his claim for an evaluation in excess of 10 percent for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of an appeal of a claim for an evaluation in excess of 10 percent for hypertension have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the Veteran's claim for an evaluation in excess of 10 percent for hypertension, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

At the January 2015 Board hearing, the Veteran, by way of his representative, expressed his desire to withdraw from appellate consideration his appeal with regard to entitlement to an evaluation in excess of 10 percent for hypertension.  Likewise, January 2015 correspondence also reflects the Veteran's desire to withdraw his appeal for this particular claim.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim for an increased rating for his service-connected hypertension, and it must therefore be dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 10 percent for hypertension is dismissed.



REMAND

I.  Diabetes Mellitus

The Veteran claims that he has diabetes mellitus secondary to his service-connected hypertension.

As an initial matter, the Board notes that none of the Veteran's service treatment records have been associated with the claims file dated prior to December 1987 except for a few examination reports, all of which are illegible except for the February 1978 enlistment examination report.  The Board notes that the only legible service treatment records in the claims file, all dated since December 1987, were submitted by the Veteran in 2014.

In that regard, the Board acknowledges that in November 2012, the RO requested a set of all of the Veteran's service treatment records from the National Personnel Records Center (NPRC), but in May 2013 NPRC replied that there were no records because they were all sent to the RO in 1992.  In December 2013, the RO prepared a formal finding of the unavailability of the Veteran's service treatment records dated prior to May 1984, and notified the Veteran of such.  In 2014, the Veteran submitted the copies of his service treatment records, all dated since December 1987.  

In light of all of the above, the Board finds that this matter should be remanded so that a notice should be sent to the Veteran to clarify that none of his service treatment records dated prior to December 1987, except for his February 1978 enlistment examination, have been associated with the claims file.

A November 2012 VA medical opinion reflects the VA examiner essentially opined that hypertension does not cause or aggravate diabetes mellitus.

At the January 2015 Board hearing, the Veteran's representative pointed out that the Veteran had glucose levels of over 100 in service in January 1992 and February 1992.  Therefore, the Board finds that this matter should be remanded to obtain a new VA medical opinion to clarify whether the Veteran's diabetes mellitus had its onset in service or is otherwise related directly to the Veteran's active service, taking into consideration the Veteran's glucose levels of over 100 in service in 1992.

B.  Lumbar and Cervical Spines

The Veteran claims that he has cervical and lumbar spine degenerative arthritis caused by a July 1980 auto accident that occurred while he was stationed in Germany, and due to his duties in service involving push ups, sit ups, marching, and heavy lifting.  See Brief, January 2015; Correspondence, December 2012; Board hearing transcript at 15-16.  He also alleges in the alternative that they are caused or aggravated by his service-connected hernia residuals (e.g., due to the way he lifts to compensate for his hernias, see Board hearing transcript at 15).

The Veteran reports that he was treated for a concussion after the July 1980 auto accident at the base hospital in Germany.  None of these inpatient records, however, have been requested.  Therefore, this matter should be remanded so that copies of any inpatient treatment records dated around July 1980 from the base hospital in Germany may be associated with the claims file if available.

The Veteran was afforded, most recently, a VA examination in January 2012, and the VA examiner opined in part that the Veteran's degenerative arthritis of the cervical and lumbar spine is less likely than not caused by his service-connected hernia disability.  Aggravation, however, was not addressed.  Next, it is not quite clear whether there was a transcription error, but the VA examiner opined that the Veteran's degenerative arthritis "clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness."  In that regard, the Board notes that the Veteran's February 1978 enlistment examination report is silent as to any spine condition.  

Overall, the Board finds that the January 2014 VA examination report is not adequate upon which to base a decision on these claims, and that these matters should be remanded for a new VA examination to clarify whether the Veteran's degenerative arthritis of the cervical and lumbar spine are related to his active service, including his alleged auto accident in 1980, and whether they are caused or aggravated by his service-connected hernia disability as described by the Veteran at the Board hearing.

On remand, the Veteran should be afforded another opportunity to complete a Form 21-4142 so that any outstanding treatment records from Mc-Chiropractic dated from 1993 to 1994 may be associated with the claims file.

C.  Hernia

The Veteran's service-connected hernia residuals are currently assigned a 10 percent disability rating under Diagnostic Code 7203 7338, effective October 31, 1996.  The Veteran seeks an increased rating.

As an initial matter, the Board acknowledges that the Veteran's representative argues in his January 2015 brief that the Veteran should be entitled to a 30 percent rating under Diagnostic Code 7804 for having five or more painful scars associated with the Veteran's hernia residuals, and that a total of 13 scars have been identified on VA examination.  While the Board acknowledges that the assignment of additional ratings for his scars should be considered, at the same time, the Board notes that the Veteran denied at the January 2015 Board hearing that the scars are painful.  See Board hearing transcript at 12-14.

Rather, it appears that the Veteran's primary contention is that he experiences more of an internal type of pain due to his hernia residuals, particularly with lifting over 10 pounds, and that it causes limitation of motion.  See Board hearing transcript at 10-11; Correspondence, October 2007; Notice of Disagreement, July 2008.

In that regard, the most recent January 2014 VA examination report does not adequately address the Veteran's contention concerning limitation of motion.  Therefore, the Board finds that this matter should be remanded for a new VA examination to address the current severity of the Veteran's hernia residuals, particularly his alleged limitation of motion as a result.
In addition, a December 2013 VA treatment record indicates that the Veteran filed a claim for disability benefits with the Social Security Administration (SSA) that relates to either his hernia rating claim on appeal.  Therefore, this matter should also be remanded so that any outstanding records from the SSA may be associated with the claims file.

E.  TDIU

As noted in the introduction, the Veteran claims entitlement to a TDIU for the period after February 2010 based in part on his service-connected hernia residuals.  Because his claim for increased compensation for his hernia residuals is being remanded herein, the Board will defer decision on the TDIU claim until such development has been completed.

Accordingly, the case is REMANDED for the following action:

1. Request from all appropriate sources copies of the Veteran's inpatient treatment records from the base hospital in Germany dated around July 1980 relating to treatment after an automobile accident.

2. After the above development has been completed, notify the Veteran that copies of his service treatment records dated prior to December 1987, except for his February 1978 enlistment examination (and except any 1980 inpatient records received), have been found to be unavailable, and ask that he submit any copies in his possession.

3. After the above development in paragraph (2) has been completed, obtain a new VA medical opinion based on a review of the entire claims file, including the in-service glucose levels in January 1992 and February 1992, to clarify whether it is "at least as likely as not" (a 50-50 probability) that the Veteran's diabetes mellitus had its onset in service or is otherwise related directly to the Veteran's active service

Any opinion must be accompanied by a complete rationale.  

4. Ask the Veteran to provide a completed Form 21-4142 authorization so that any outstanding private treatment records from McD-Chiropractic dated in 1993 and 1994 may be obtained, if available.

5. After the above development in paragraphs (1), (2), and (4) has been completed, schedule the Veteran for a new VA examination with an appropriate physician to determine the current nature and the etiology of his cervical and lumbar spine degenerative arthritis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's degenerative disease of the cervical and lumbar spines (each individually) are related to his active service, including his alleged auto accident in 1980, and if not, then whether they are caused or aggravated by his service-connected hernia disability as described by the Veteran at the Board hearing.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Please note to the examiner that the Veteran alleges he was injured in a July 1980 automobile accident, that his conditions relate to his military duties including push ups, sit ups, marching, and heavy lifting, and/or that they were otherwise caused or aggravated by the manner in which he lifts objects to compensate for his service-connected hernia residuals.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6. Associate with the claims file copies of the Veteran's SSA records.

7. After the above development in paragraph (6) has been completed, schedule a new VA examination to address the current severity of the Veteran's hernia residuals (including the Mallory-Weiss tear and all scars).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please ask that the VA examiner address the Veteran's complaints of limitation of motion due to his hernia residuals (albeit not necessarily relating to the scars).  If no limitation of motion is found due to the Veteran's hernia residuals, please explain in detail.

The examiner should also address the effect of the Veteran's hernia residuals on his activities of daily living and occupational functioning.

8. Then, if any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


